In re Miller, Ben R. Jr. Testamentary Co-Executor of Succession Wilbur Martin et al.; Davies, John G. Testamentary Co-Executor of Succession;—Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. N, Nos. 73,175, 486,451; to the Court of Appeal, First Circuit, No. 2002 CW 1027.
Granted. The judgment of the trial court denying relators’ rule to show cause is reversed for the reasons assigned in the dissenting opinion in the court of appeal. *486The case is remanded to the trial court for further proceedings.
JOHNSON, J., would deny the writ.